Citation Nr: 0842408	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  94-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
rheumatoid arthritis prior to February 25, 1997.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1974 until May 
1975, from May 1976 until May 1980, and from October 1980 
until April 1990, with additional service in the Army 
National Guard of Wisconsin. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran perfected an appeal to the Board.  In 
February 1998, the Board denied the appeal of a rating in 
excess of 60 percent for rheumatoid arthritis.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims ("Court").  In an August 
1999 Order, the Court vacated the February 1998 Board 
decision, and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and for a Stay of Proceedings.

In February 2000, this matter again came before the Board.  
At that time a remand was ordered to accomplish additional 
development.  The claim was returned to the Board and in an 
August 2002 decision, the Board denied an evaluation in 
excess of 60 percent for rheumatoid arthritis prior to 
February 25, 1997, but granted a 100 percent schedular 
evaluation for rheumatoid arthritis as of February 25, 1997. 

The veteran again appealed to the Court.  Pursuant to a 
December 2003 Order, the Court vacated the portion of the 
Board decision in which the Board denied an evaluation in 
excess of 60 percent for rheumatoid arthritis and remanded 
that issue to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In particular, the VCAA notification 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In the Court's December 2003 Order, the Court stated that 
there was no evidence in the record that VA ever notified the 
veteran of who was responsible for obtaining the evidence 
necessary to substantiate the claim.  Accordingly, the Board 
finds that additional VCAA notice should be sent to the 
veteran in order to correct this VCAA deficiency.  

In addition, the Board notes that the veteran's rheumatoid 
arthritis is rated under Diagnostic Code 5002.  Under this 
diagnostic code, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2008).  Since this matter is 
being remanded, the Board finds that the claims file should 
be referred to a VA physician for a medical opinion as to 
whether the record demonstrates that prior to February 25, 
1997, the veteran's rheumatoid arthritis was totally 
incapacitating due to constitutional manifestations 
associated with active joint involvement.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Refer the claims file to a VA 
physician.  Based on the record, the VA 
physician should provide a medical 
opinion as to whether, prior to 
February 25, 1997, the veteran's 
rheumatoid arthritis was totally 
incapacitating due to constitutional 
manifestations associated with active 
joint involvement.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

